DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon (US 20120228051 A1) and further in view of Therriault (US 20040226620 A1).
	In reference to claim 1, Drevon discloses an acoustic coating in an
ordered array of interconnected micro-channels to receive, on a reception
surface, an incident acoustic wave with direction Ac normal to this surface, 
wherein, to confer acoustic properties to said ordered array of interconnected micro-channels and thus form said acoustic coating, said filaments forming by superimposed layers said three-dimensional scaffold are, for a given layer of filaments, oriented in a direction forming, in a plane formed by said layer, a first predetermined angle 8 relative to the direction Ac of said incident acoustic wave (See Figures 3-13);
Drevon does not disclose the manufacturing as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, microchannel fabrication, Therriault discloses a method of forming microchannels comprising:
depositing a sacrificial material on a substrate surface to form a threedimensional scaffold of filaments (“FIG. 4A. FIG. 4B depicts the deposition of a fugitive material filament 410” [0051]);
infiltrating at least one part of said three-dimensional scaffold with a thermosetting material (“host material 140 that infiltrates the scaffold 130, but does not substantially infiltrate the filaments 410, may then be deposited on the scaffold” [0058] and “host material that may be deposited as a viscous liquid is epoxy” [0060])
solidifying said thermosetting material to form a solidified material and (“Curing” [0062])
removing said sacrificial material from said solidified material to form said ordered array of interconnected micro-channels (“the fugitive material may be removed from the passageways in the host by any method” [0071])
The combination would be achievable by using the method of Therriault to form the structure taught by Drevon.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form the microchannels by depositing a sacrificial material on a substrate surface to form a threedimensional scaffold of filaments 
infiltrating at least one part of said three-dimensional scaffold with a thermosetting material
solidifying said thermosetting material to form a solidified material and
removing said sacrificial material from said solidified material to form said ordered array of interconnected micro-channels.
Therriault explains that their method should “enable a person of ordinary skill in the art of microchannel-type device fabrication” [0115]. Thus, a person having ordinary skill in the art would have been specifically motivated to use the method of Therriault to form the microchannel-type device structure taught by Drevon in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2-5, see Fig 3-13 of Devron.
In reference to claim 6, see “fugitive material filament is … of Vaseline™ petroleum jelly” [0106] of Therriault.
In reference to claim 8, see “host material that may be deposited as a viscous liquid is epoxy” [0060] and “Curing may be performed by any method known to those of ordinary skill in the art, including, but not limited to, the addition of chemical curing agents, exposure to light” [0063] of Therriault.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744